Motion [No. 64] for reconsideration of motion for leave to appeal as a poor person from an order denying, without a hearing, an application in the nature of comm nobis and for assignment of counsel. Motion denied. In our opinion, after an examination of the affidavits submitted on this motion and of the original papers submitted on the application, no merit to the appeal has been shown. (See People v. Wolochen, Motion No. 152, decided herewith.) Present — Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ.